DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13, 14, 19 are cancelled.

Allowable Subject Matter
	
Claims 1 – 12, 15—23 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“mapping, by a trained deep neural network, the MR calibration image to a corresponding anatomical region of interest (ROI) attribute map for an anatomical ROI of the imaging subject, the anatomical ROI attribute map defining attributes of the anatomical ROI within a set field of view (FOV) used to obtain the MR calibration image;
adjusting one or more localizer scan parameters based on the anatomical ROI attribute map; and”

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 - 11, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 12, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“feeding a plurality of training data pairs to the deep neural network, wherein each training data pair includes an MR calibration image and a 


corresponding ground truth anatomical ROI attribute map with embedded attribute parameters;
correlating the MR calibration image in a training data pair to a predicted anatomical ROI attribute map using the deep neural network;
calculating a difference between the predicted anatomical ROI attribute map and the ground truth anatomical ROI attribute map; and adjusting parameters of the deep neural network via backpropagation based on the difference between the predicted anatomical ROI attribute map and the ground truth anatomical ROI attribute map”;

in combination with the rest of the limitations of the claim. 
d. With respect to claims 15, the claims have been found allowable due to their dependencies on claim 12.
e. With respect to claim 16, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“determine, with the MR calibration image and using the trained deep neural network, an anatomical region of interest (ROI) attribute map, the anatomical ROI attribute map defining one or more attribute parameters of an anatomical ROI of the imaging subject, the one or more attribute parameters comprising one or more of a center point and/or extent of the anatomical ROI within an imaging bore of the MRI system, an orientation of the anatomical ROI, and an identification of the anatomical ROI; 
determine one or more localizer scan settings for a localizer scan of the anatomical ROI based on the anatomical ROI attribute map; and instruct the MRI system to acquire a localizer image using the one or more localizer scan settings”.

in combination with the rest of the limitations of the claim. 
f. With respect to claims 17 - 18, 20— 23 the claims have been found allowable due to their dependencies on claim 16.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should 

preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852